954 F.2d 727
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Larry CONWAY, Plaintiff-Appellant,v.The FEDERAL BUREAU OF INVESTIGATION;  Drug EnforcementAdministration;  Internal Revenue Service;  LosAngeles Police Department;  DarrylGates, Police Chief,Defendants-Appellees.
No. 90-56186.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 4, 1992.*Decided Feb. 11, 1992.

Before WALLACE, Chief Judge, JAMES R. BROWNING and FERGUSON, Circuit Judges.

MEMORANDUM

1
Conway appeals the district court's dismissal of his 42 U.S.C. § 1983 action.   The district court had jurisdiction pursuant to 28 U.S.C. § 1331.   We have jurisdiction pursuant to 28 U.S.C. § 1291.   We review the district court's dismissal of Conway's complaint for failure to comply with a court order for abuse of discretion.   See McKeever v. Block, 932 F.2d 795, 797 (9th Cir.1991).   We affirm.


2
Conway filed a 44-page rambling complaint that rarely named specific defendants or dates of alleged misconduct.   The magistrate judge dismissed some defendants with prejudice and dismissed the remainder of the complaint pursuant to Federal Rule of Civil Procedure 8(a) with leave to file an amended complaint.   Rule 8(a) requires that the complaint contain:  "(1) a short and plain statement of the grounds upon which the court's jurisdiction depends," and "(2) a short and plain statement of the claim showing that the pleader is entitled to relief."   Fed.R.Civ.P. 8(a).


3
To challenge this order, Conway was required to appeal to the district court.   Federal Rule of Civil Procedure 74(a) provides that when the United States or one of its agencies or officers is a party to an action, one may appeal to the district court a decision by the magistrate within 60 days.   Conway filed his appeal after this time had expired and, therefore, Conway cannot attack the order of the magistrate judge.


4
Conway never filed an amended complaint, as directed by the order of the magistrate judge.   Failure to comply with that order constituted grounds for dismissal pursuant to Federal Rule of Civil Procedure 41(b).   See Agnew v. Moody, 330 F.2d 868, 870-71 (9th Cir.1964).   Therefore, dismissal of the action with prejudice by the district court was not error.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4